[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                  FILED
                                                       U.S. COURT OF APPEALS
                     ____________________________        ELEVENTH CIRCUIT
                                                            November 18, 2005
                             No. 04-10418                 THOMAS K. KAHN
                         Non-Argument Calendar                  CLERK
                     ____________________________

                    D.C. Docket No. 03-14010-TP-KMM

UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                   versus

LORENZO CORDOVA ILLUVIANO,
a. k. a. Hipolito Jaramillo-Luviano

                                                Defendant-Appellant.

                     ____________________________

                 Appeal from the United States District Court
                    for the Southern District of Florida
                   ______________________________

                            (November 18, 2005)

Before EDMONDSON, Chief Judge, CARNES and MARCUS, Circuit Judges.
PER CURIAM:

        Defendant-Appellant Lorenzo Cordova Illuviano appeals the imposition of a

term of 15 months’ imprisonment for violation of the terms of his supervised

release. No reversible error has been shown; we affirm.

        Defendant was sentenced to 21 months’ imprisonment and three years’

supervised release on 7 August 2001 after he pled guilty to a federal drug

conspiracy offense in North Carolina. Defendant completed his period of

imprisonment on 5 November 2001; he was deported to Mexico on 12 December

2001.

        While on supervised release, Defendant was charged with -- and pled guilty

to -- another federal drug conspiracy offense in Florida; he was sentenced to a

term of 140 months’ imprisonment and five years of supervised release for this

later offense. The drug conspiracy offense and the Defendant’s reentry into the

United States each constituted violations of the terms of Defendant’s supervised

release on the North Carolina offense. Defendant admitted to these two violations

of his supervised release conditions; supervised release was revoked. Defendant

was sentenced -- without objection -- to 15 months’ imprisonment to be served

consecutively to the sentence imposed on the Florida drug conspiracy offense.




                                         2
      For the first time, Defendant raises a Booker issue, United States v. Booker,

125 S.Ct. 738 (2005), in this appeal. Defendant appears to make a compound

Booker claim: he argues that (i) his original sentence in North Carolina was

invalid under Booker and therefore the resultant supervised release term could not

be revoked; and (ii) the sentence imposed upon revocation violated Booker

because facts were determined that were neither alleged in an indictment nor

proved to a jury beyond a reasonable doubt.

      To the extent that Defendant raises a challenge to the sentence imposed for

the North Carolina offense that underlies his supervised release violation,

Defendant’s argument is without merit. As we have said, “a defendant may not

challenge, for the first time on appeal from the revocation of supervised release,

his sentence for the underlying offense.” United States v. White, 416 F.3d 1313,

1316 (11th Cir. 2005). And, in any event, Booker has no retroactive application to

cases on collateral review. Id. Our review is limited to Defendant’s claim that the

sentence imposed for violation of his supervised release was improper under

Booker. And, because Defendant raises this issue for the first time on appeal, our

review is for plain error only. United States v. Rodriguez, 398 F.3d 1291, 1298

(11th Cir.), cert. denied, 125 S.Ct. 2935 (2005).




                                          3
       Neither the Supreme Court nor this Court has yet determined in a binding

opinion that Booker applies to sentencing upon the revocation of supervised

release. See id. at 1318. But even if we were to assume the applicability of

Booker in this context, Defendant shows no Booker error. Defendant admitted

the facts used to determine his guideline range at the revocation hearing; admitted

facts support no constitutional Booker error. See United States v. Shelton, 400

F.3d 1325, 1330 (11th Cir. 2005) (no Sixth Amendment violation under Booker

when the defendant admitted to the facts that enhanced sentence). And, while we

have concluded that a district court commits statutory error under Booker when it

applies the guidelines as binding and not as advisory, see id. at 1330-31, the

guideline range for a sentence imposed upon revocation of supervised release

always has been advisory. See United States v. Cook, 291 F.3d 1297, 1301 (11th

Cir. 2002).* Defendant’s sentence was not increased under a mandatory guideline

system; no statutory Booker error, plain or otherwise, has been shown.

       AFFIRMED.




   *
    Cook addressed a sentence imposed upon revocation of probation; violation of probation and
supervised release are treated as functionally equivalent. See U.S.S.G., Chapter 7, Part B,
Introductory Commentary.

                                              4